Citation Nr: 1634615	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his April 2013 substantive appeal, the Veteran requested a hearing by Travel Board before a Veterans' Law Judge to provide testimony in support of his claims.  The hearing was scheduled for July 21, 2016.  However, on July 9, 2016, the Veteran notified the Board that he was unable to attend his hearing and asked for the hearing to be rescheduled.  His request is hereby granted by virtue of this remand to provide him an opportunity to testify at a Travel Board hearing before the Board at his local RO.  

Accordingly, the case is REMANDED for the following action:

1.  In coordination with the Veteran and his representative, schedule the Veteran for a hearing before a Veterans Law Judge sitting at the RO.  He must be provided proper notice of the hearing date, time, and location.  A copy of the notice sent to the Veteran shall be associated with the claim folder.  

2.  After the hearing is conducted, if the Veteran withdraws the hearing request or if he fails to appear without good cause, the claim folder should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

